Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 12/06/2021 has been entered. Applicant’s amendments to the Drawings, and Specification have overcome the previous objections set forth in the Non-Final Office Action mailed 08/06/2021. 
Applicant’s amendments to claims 3, 4, 5, 6, and 9, along with further explanation of objects identified in those claims has rendered the prior 35 U.S.C § 112 rejection moot.  Therefore, the prior rejection is withdrawn.  
The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Following guidance of the 2019 PEG, the Examiner has determined the following.

For Step 1 of the eligibility analysis, the claims recite a method, therefore, the claims fall into a statutory category, and pass as eligible subject matter.


Claim 1 defines the abstract idea by the elements of:
A method of organizing and managing completion of tasks through a customer relationship management system and updating a data source associated with the customer relationship management system, comprising the steps of: providing an interface to a user for managing one or more tasks; 
creating a task using the interface; 
assigning the task to at least one user; 
associating one or more subtasks for the assigned task; 
linking the assigned one or more tasks and one or more subtasks to the data source; 
communicating the assigned task and one or more subtasks to the at least one user; 
assigning an approval for completion of the task to at least one other user; providing one or more indicia representing the state of the assigned task via the interface; 
communicating the completion of each of the one or more subtasks associated with the assigned task to the at least one other user; 
soliciting an approval or rejection of the assigned task from the at least one other user; and reporting the approval or rejection of the assigned task; wherein the linking of the assigned one or more tasks and one or more subtasks to the data source permit the data source to be updated in the customer relationship management system upon completion of one or more subtasks, approval of an assigned tasks or rejection of an assigned task; 
wherein each of the steps of providing an interface, linking, providing one or more indicia, communicating the completion, soliciting an approval or rejection and reporting the approval or rejection are performed.
These claims describe necessary steps used for creating and managing the completion of tasks among users.  Therefore, the claims describe managing personal behavior or interactions between people (users) and are a certain method of organizing human activity category of abstract idea.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe:
using a computational machine specifically configured to organize and manage the task creation, assignment and approval.
These additional elements simply instruct one to practice the abstract idea of creating and managing the completion of tasks utilizing a computational machine specifically configured to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f). These components are recited at a high-level of generality such that they amount to no more 

For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using generically recited devices to perform the steps that define the abstract idea. This does not render the claims as being patent eligible. See MPEP 2106.05(f).  It is further noted that many of the considerations evaluated in revised Step 2A overlap with Step 2B and thus, lead to the same conclusion as above.

Dependent claims 2 - 8 contain further embellishments to the same abstract idea found in claim 1. The recitations to subtasks, statuses, objects associated with a task, parent and child objects, approving and rejecting tasks, updating and completing tasks, and alerting a user about those tasks are further refinements of managing tasks, which is the abstract idea identified.  Further recitations to datasets and the CRM system is a recitation to storing the task data.  This is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f). Generally linking the use of the abstract idea to a particular technological environment does not indicate integration into a practical 

Dependent claim 9 contains a limitation that is a further recitation to the same abstract idea found in claim 1. The recitation to a proxy and a separate data table is to repeat all the task data storage and sharing as discussed above.  It is to make a copy of the data and store that data in a computer environment.  This is simply linking the claims to computer implementation and is not sufficient to provide for integration into a practical application and/or significantly more.  See MPEP 2106.05(f).  Furthermore, this claim does not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Therefore, for the reasons cited above, claims 1 – 9 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1 is rejected under 35 U.S.C. 103 as being unpatentable over Weyl (20090204470), hereinafter, Weyl, in view of Nguyen (US20140108083), hereinafter, Nguyen.
Regarding claim 1, Weyl discloses multilevel assignment of tasks in an online work management system.  Specifically, Weyl details providing an interface, at [0020], “a user interface for defining a task”; and, “the job owner may be presented with user interfaces, for example, illustrated in FIGS. 5C through 5F to specify the tasks and the worker requirements for the tasks”, at [0109].  Weyl discloses creating a task, assigning the task, and associating one or more subtasks when detailing the method for Task Modification.  First, “FIG. 15B is a flowchart illustrating the process of creating jobs or tasks using a template”, at [0224].  Next, “managing the assignment of jobs and tasks to one or more workers. In the following description”, at [0059].  Finally, “The intermediator 334 may prepare a task description 338 (similar to job description 314) defining the subtasks that constitute the task 330. The task description 338 may also be provided to the work management server 160 to subdivide the task 330 into smaller subtasks, each subtask defined by a subtask description 342A through 342N”, at [0099].  
Weyl further discloses communicating the assigned task, assigning an approval for completion of the task, and providing one or more indicia representing the state of the assigned task.  “The job owner module 250 also communicates with other modules of the work management server 160 to present information to job owners and/or receive inputs from the job owners.”  See [0075].  Also, “The intermediator support 286 may be coupled to the workflow engine 258 to send task descriptions to the workflow engine 258. The workflow engine 258 may generate subtask descriptions based on the task description, status of tasks, according to one embodiment…. In an area 1756 below the text box 1752, the following information is provided: (i) number of jobs completed, (ii) number of jobs outstanding (to be completed), …(iv) percentage of jobs completed, and (v) job expiration dates. A detailed report on each job results may be obtained by clicking a hyperlink 1758….For each task in the text box 1752, whether the task is dependent on other tasks is indicated. Further, for each task, the following information is displayed in the text box 1752: (i) the number of tasks completed, (ii) the number of tasks outstanding, (iii) the number of tasks completed,”.  See [0241].  
Weyl discloses communicating the completion of each of the one or more subtasks, soliciting an approval or rejection, and reporting the approval or rejection.  Beginning with, “The workflow engine 258 operates in conjunction with the processor 210 to perform various operations associated with the management of jobs and tasks. The functions performed by the workflow engine 258 may include, among others, translating of jobs into tasks (as specified by the job descriptions), distributing the tasks to qualified workers, monitoring performance and completion of tasks…”, at [0080], and including, “ the subtasks are submitted by the workers 352A through 352N, collected by the 
Weyl’s disclosure lastly describes all of the above are performed using a computational machine specifically configured to organize and manage the task creation, assignment, and approval.  First, at [0011 and Fig. 1] “is a diagram illustrating components of a work management system communicating over a network…”  In addition, Weyl’s system “…may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer.”  See [0063.]  
Not disclosed by Weyl is linking the assigned one or more tasks and one or more subtasks to the data source, and wherein the linking of the assigned one or more tasks and one or more subtasks to the data source permit the data source to be autonomously updated in the customer relationship management system upon completion of one or more subtasks, approval of an assigned tasks or rejection of an assigned task.
However, Nguyen discloses a task management method for a plurality of users that includes a controller.  Nguyen’s method works as follows, “when a task is delegated to another team member, the team member to whom the task has been assigned may be provided with an email or similar message indicating that the team member has been delegated a task by the assigning team member. In this embodiment, the email (or other type) message may include links that allow the receiving team member to indicate his/her willingness to accept or refuse the task. Upon selection of either link, the controller is updated with this task event information as described above.”  See [0040].  In further controller 102 operatively connected with a plurality of team member workstations 104, 106 via one or more networks 108”, at [0015]; and, “any data or information provided to the controller by a team member or sent by the controller to a team member is, in all instances, mediated by a team member workstation 104, 106, 110”, at [0017].  In addition, “the controller 102 may comprise a database 208 that, as known in the art, can also be implemented using one or more suitably programmed database server computers. Generally, the processing device 204 implements the functionality described herein attributed to the controller 102 whereas the database 208 stores the data (i.e., task even information, updated task information, indications provided by team members, etc.) used to implement the task management functions”, at [0021].  Nguyen adds, “he user interface 700 may also be employed for modifying a previously established task as noted above. To this end, when a given existing task is selected (using, for example a task manager user interface 600 as discussed below relative to FIG. 6), the data entry fields 702, 704 of the user interface remain editable such that any such changes made can be provided to the controller 102 via subsequent selection of the save and close button 706. Similarly, selection of the mark complete button 710 or the delegate button 712 will result in updated data being provided to the controller 102.”  See [0032].  Also, “As used herein, task event information comprises any data or information concerning a given task that would require an update of that task's data stored in the controller”, at [0036].  Thus, any update to any task updated in the crm data source, in this case, the controller.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to indicate an update to a task per the method of .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Weyl, in view of Nguyen, further in view of Bodnick (US20140281967), hereinafter, Bodnick.
Regarding claim 2, the combination of Weyl and Nguyen disclose all the limitations of claim 1, above.
Not disclosed by Weyl is a system of checklists.
However, Bodnick discloses systems and methods that utilize interactive checklists. Bodnick’s method affords that “each interactive checklist can contain one or more steps which can assist a user in completing one or more tasks.” See [0061.] In addition, “it can be common for a user to use the same interactive checklists over and over again for tasks that they complete on a regular basis.” See [0145 and Figure 88.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a checklist of tasks per the method of Bodnick, and integrate these checklists into the method and system of Weyl’s online work management system because this provides a more efficient monitoring of the tasks assigned to the user. Weyl’s system assigned the tasks; Bodnick adds another level of assisting the user to keep track of progress per each task.

s 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl, in view of Nguyen, further in view of Motoyama (US20080229313), hereinafter, Motoyama.
Regarding claim 3, the combination of Weyl and Nguyen disclose all the limitations of claim 1, above.
Not disclosed by Weyl is a system of building one or more step objects to associate with a task, wherein each of the one or more step objects are linked to unique datasets in the customer relationship management system.  
However, Motoyama discloses a task management system that include several examples of object model representation for task management.  For example, “Table 5 illustrates the document object model representation of the task assignment editor 102 (FIG. 1A). Table 5 describes the elements that make up the task assignment editor 102 and corresponding element names and id properties.”  See [0144].  This paragraph as several other tables within Motoyama demonstrate objects associated with tasks as defined within the instant Specification.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to build objects associated with a task per the method of Motoyama, and integrate these objects into the method and system of Weyl’s online work management system because this provides a more efficient management of the tasks within the system itself.  

Regarding claims 4 – 6, the combination of Weyl, Nguyen, and Motoyama discloses all the limitations of claim 3, above.  


Claims 7 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Weyl, in view of Nguyen, further in view of Taylor (US20110145805), hereinafter, Taylor.
Regarding claims 7 and 8, the combination of Weyl and Nguyen disclose all the limitations of claim 1, above.
Not disclosed by Weyl is creating an alert associated with an event instance for the assigned task and wherein the assigned task, subtasks and approval steps are visually represented by one or more of a task status, a subtask 4status, an approval status, an assigned user's role, a role within an organization associated with the customer relationship management system, and a relationship between an assigned task and subtask.  
However, Taylor discloses alert instances when detailing “the workflow management is used to set up and manage triggers, alerts, and actions based a set of defined rules”; and, “actions correspond to database activity that can result from the triggering event such as the creation of new records or updates to the triggering record or a related record”; at [0094.] Taylor adds, “the user must set up conditions, alerts, and actions”, at [0100], and, “the user interface shown in FIG. 8C also permits the user to create alerts and actions”, at [0104.]  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have alerts and a visual representation per the method of Taylor, and integrate these notices into the method and system of Weyl’s online work management system because this leads to the intended effect of a more efficient management of the tasks within the system itself.

Regarding claim 9, the combination of Weyl and Nguyen disclose all the limitations of claim 1, above.
Not disclosed by Weyl is generating a proxy for at least one of the one or more step objects.  
However, Taylor discloses a system analogous to a proxy when describing storage of content. For example, Taylor notes, “it is frequently desirable to store copies of all of the generated content”, at [0132.] Taylor adds, “the system may then determine the fields of the content (if any) that are customized and store the customized information/data in each field. Since the actual mass emails are substantially larger than the customization text used to create a personalized message (which may actually be nothing), this provides 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a proxy per the method of Taylor, and integrate this proxy into the method and system of Weyl’s online work management system because this leads to the intended effect of a more efficient management and storage of the multitude of data generated.

Response to Arguments
Applicant's arguments filed 12/06/2021 have been fully considered but they are not persuasive. Applicant’s argument, begins on page 7, discussing 35 U.S.C. § 101, and rejection or prior claims.  Examiner respectfully disagrees with Applicant, and based on the reasoning below, concludes that the amended claims recite an abstract idea and are not integrated into a practical application.

Thus, these actions describe managing personal behavior or relationships or interactions between people and fall into the abstract grouping of certain method of organizing human activity.  

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because the only additional elements of the claims describe using a computational machine specifically configured to organize and manage the task creation, assignment and approval.  These additional elements simply instruct one to practice the abstract idea of creating and managing the completion of tasks utilizing a computational machine specifically configured to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea. See MPEP 2106.05(f).  This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.  
Examiner adds that Applicant’s newly presented and amended claims add further computer implementation in that they link tasks and subtasks (which is sharing data related to the abstract idea), and then autonomously update this data in the CRM system.  These claim limitations state that data is shared and stored automatically within a generic system.  As detailed above, these steps define mere data gathering and outputting and 
Applicant further directs Examiner’s attention to U.S. Patent No. 11,182,549, owned by the same Applicant.  As no argument is presented here, Examiner respectfully finds this reference to be moot and to not provide any substantive information that would allow for withdrawal of the prior rejections.

Applicant’s final argument is in reference to rejections under 35 U.S.C. § 103 for claims 1 – 9.  In view of the amendments to the claims, and a new rejection of claims 1 – 9 under 35 U.S.C. § 103 contained within this Office Action, Examiner finds this argument moot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bechtel (US20120278117) discloses a method for performing task management for a set of team members in a project.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the 

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687